Citation Nr: 9907515	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1. Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 (West 1991) for the 
residuals of a right ankle fracture sustained on December 
26, 1993, on the basis that it was sustained in the 
pursuit of a course of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.  

2. Entitlement to an evaluation in excess of 10 percent for 
the residuals of a fracture of the left wrist.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1980 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
RO which denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A.§ 1151 for the residuals of a 
right ankle fracture on the basis that it was sustained in 
the pursuit of vocational rehabilitation under Chapter 31, 
Tile 38, United States Code.  The RO also assigned a 
noncompensable rating for the residuals of a left wrist 
fracture for the period from August 1 to October 23, 1990.  
In a rating decision of October 1995, the RO denied a current 
rating in excess of 10 percent for the residuals of a left 
wrist fracture.  

In a decision of February 1997, the Board granted a 10 
percent evaluation for the veteran's residuals of a left 
wrist fracture for the period from August 1 to October 23, 
1990.  The issue of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A.§ 1151 for the 
residuals of a right ankle fracture on the basis that it was 
sustained in the pursuit of vocational rehabilitation under 
Chapter 31, Tile 38, United States Code and the issue of 
entitlement to a current rating in excess of 10 percent for 
the residuals of a left wrist fracture were remanded to the 
RO for further development.  These issues are before the 
Board for appellate consideration at this time.  The issue of 
entitlement to an increased rating for a left wrist 
disability will be discussed in the remand section of this 
decision.  


FINDING OF FACT

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for the residuals of a right 
ankle fracture sustained on December 26, 1993, on the basis 
that it was sustained in the pursuit of vocational 
rehabilitation under Chapter 31, Tile 38, United States Code 
is not plausible.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A.§ 1151 for the residuals of a right ankle fracture 
sustained on December 26, 1993, on the basis that it was 
sustained in the pursuit of vocational rehabilitation under 
Chapter 31, Title 38, United States Code.  38 U.S.C.A.5107(a) 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., a 
claim which is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  A well-grounded claim requires more 
than an allegation; the claimant must submit supporting 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As will be 
explained below, the Board finds that the claim is not well 
grounded.

Three discrete types of evidence must be present in order for 
an appellant's claim for compensation benefits to be well 
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis; (2) there 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence; and (3) there must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).

The principles set forth in the Caluza decision concerning 
evidence needed to establish a well-grounded claim for 
service connection are also applicable to the veteran's claim 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  In that instance, the evidence must show 
that there is a current disability and that such additional 
disability is the result of the pursuit of VA vocational 
training under the provisions of Title 31, Title 38, United 
States Code.  

38 C.F.R.§ 3.358, the regulation implementing 38 
U.S.C.A.§ 1151, provides, in pertinent part, that 
compensation for disability resulting from the pursuit of 
vocational rehabilitation is not payable unless there is 
established a direct (proximate) causal connection between 
the injury and some essential activity or function which is 
within the scope of the rehabilitation course.  In 
determining whether the element of direct or proximate 
causation is present, it is necessary for a distinction to be 
made between an injury arising out of an act performed in 
pursuance of the course of training, that is, a required 
"learning activity", and one arising out of an activity 
which is incident to, related to, or coexistent with the 
pursuit of the program of training.  For a case to fall 
within the statute there must have been sustained an injury 
which, but for the performance of a "learning activity" in 
the prescribed course of training, would not have been 
sustained.  

Copies of the veteran's VA vocational rehabilitation program 
records have been reviewed.  An Authorization and 
Certification of Entrance or Reentrance into Rehabilitation 
and Certification of Status (VA Form 28-1905) indicates that 
the veteran was authorized by the VA to enroll at the 
Baltimore International Culinary College for training as a 
professional cook during the period October 4 to December 24, 
1993.  

A VA clinical record reveals that the veteran was seen as an 
outpatient on December 26, 1993, with complaints of pain in 
the right ankle after falling down a flight of stairs about 
one hour prior to treatment.  During subsequent VA outpatient 
treatment the veteran was found to have a fractured right 
ankle.  During a hospitalization at a VA facility in early 
January 1994, the veteran reported that his right ankle 
injury was sustained on December 26, 1993, when he slipped on 
ice and fell.  During the hospitalization, the veteran 
underwent an open reduction and fixation of his right ankle 
fracture.  At the time of discharge from the hospital, the 
diagnosis was right ankle fracture.  Considerable subsequent 
VA treatment for the residuals of the veteran's right ankle 
injury is indicated.  

A Report of Contact (VA Form 119) dated January 3, 1994, 
reveals that the veteran called the Vocational and 
Rehabilitation Service from a VA Medical Center and reported 
that he had a broken ankle, which would require surgery.  The 
veteran was noted to report that he slipped on some ice on 
Sunday, December 26, 1993 while at school.  

In a March 1994 statement, the veteran reported that, on 
December 26, 1993, while a participant in a vocational 
rehabilitation program, he was on his way to school at the 
Baltimore Culinary College when he slipped down the stairs of 
the school's housing area and broke his right ankle.  

In his Appeal to the Board (VA Form 9) received in February 
1995, the veteran said that, while attending Baltimore 
International Culinary College as a "current member of 
chapter 31 Voc Rehab" he slipped on cleaning materials in 
the dormitory where he was staying, and fell down a flight of 
stairs.  

In a Report of Contact (VA Form 119), dated June 16, 1997, a 
VA rating specialist reported that she had seen the veteran's 
case worker.  It had been determined from the records that 
the veteran was not in school on the date of the injury since 
the school was closed at that time.  It was stated that there 
was no apparent reason for the veteran to be on the premises 
at the time of the injury, since he was not in training.  

In view of the above evidence, it is apparent that the 
veteran's right ankle fracture was sustained on a Sunday when 
no vocational rehabilitation training was being conducted.  
It is also apparent that the injury did not occur in a place 
in which vocational training was conducted.  Moreover, the 
above evidence indicates that the period of vocational 
training authorized by the VA under Title 31 had expired on 
December 24, 1993, two days prior to the veteran's fall and 
resulting injury.  

While the above evidence does show that the veteran sustained 
a right ankle fracture on December 26, 1993, the evidence of 
record does not show that this injury arose out an activity 
performed in pursuance of the course of training, that is, a 
required "learning activity", as is essential for the award 
of compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability sustained in the pursuit of vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code.  

As previously noted, a veteran must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been provided, the claim is not well grounded and must be 
denied.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 (West 1991) for the residuals 
of a right ankle fracture sustained on December 26, 1993, on 
the basis that it was sustained in the pursuit of a course of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, is denied.  


REMAND

The veteran's representative has repeatedly pointed out that 
a May 1991 VA examination reported that the veteran had a 
tender and painful scar on his left wrist due to his service-
connected left wrist disability.  It has been contended that 
a separate, 10 percent rating should be assigned for this 
scar according to the holding of the United States Court of 
Veterans Appeals (Court) in Esteban v. Brown, 6 Vet. App. 259 
(1994).  

The veteran had been scheduled for VA examinations of his 
left wrist disability in October 1995 and November 1996.  He 
failed to report for these examinations.  Moreover, since the 
veteran's last VA examination in 1991, the Court, in its 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995) held, 
essentially, that the provisions of 38 C.F.R. §§ 4.40, and 
4.45 must be considered when a diagnostic code provides for a 
rating based on limitation of motion, as is the case with the 
veteran's left wrist disability.  The Court also stated that 
the medical examination of such a disability must show that 
the examiner took into account the functional disability due 
to pain in determining limitation of motion.  

In view of the above, it is apparent that a further VA 
examination of the veteran's left wrist disability is 
necessary for the proper adjudication of the veteran's claim 
for an increased rating for his service-connected left wrist 
disability.  The provisions of 38 C.F.R. § 3.655(b) require 
that, when a veteran fails to report for a VA examination 
scheduled in connection with a claim for an increase, the 
claim for an increased rating is to be denied 

As noted in the Board's February 1997 remand however, the 
record does not show that the veteran was ever notified of 
the VA examinations of October 1995 and November 1996.  
Without evidence of proper notification of the veteran by the 
medical facility informing him of the time, place, and date 
of the scheduled examination of his service connected left 
wrist disability, the provisions of 38 C.F.R. § 3.655 cannot 
be applied to deny the veteran's claim for an increased 
rating for his left wrist disability.  Accordingly, the 
Board's February 1997 remand instructed the RO to again 
schedule the veteran for a VA examination by an orthopedist 
to ascertain the current severity of his left wrist 
disability, with consideration of the Court's holding in 
DeLuca.  The Board also specifically stated that a copy of 
the letter from the medical facility to the veteran informing 
him of the date, time, and place to report for the 
examination was to be associated with the claims folder.  

Pursuant to the Board's February 1997 remand, the veteran was 
scheduled for a VA orthopedic examination in April 1997.  The 
record contains a computer-generated document that indicates 
that the veteran failed to report for that examination.  
However, a copy of the letter from the medical facility to 
the veteran informing him of the date, time, and place to 
report for the examination is not in the claims folder.  
Nevertheless, the RO, in a rating decision of June 1997, 
denied the veteran's claim for an increased rating for his 
left wrist disability because he failed to cooperate.  

Since the letter from the medical facility to the veteran 
informing him of the time, place, and date of the examination 
is the only means of determining that the veteran received 
proper notice of the scheduled examination, the veteran must 
be afforded another opportunity to report for a VA 
examination of his service-connected left wrist disability 
prior to further appellate consideration of the issue of an 
increased rating for this disorder.  

This case is therefore again REMANDED to the RO for the 
following action:  

1.  The veteran should be scheduled for a 
VA examination by an orthopedist to 
ascertain the current severity of his 
service connected left wrist disorder.  A 
copy of the letter from the medical 
facility notifying him of the date and 
time to report for such examination must 
be placed in the claims folder.  The 
examiner should review the claims file 
and so state in the report of 
examination.  All clinical findings 
should be reported in detail.  In 
particular, the range of motion should be 
set forth in degrees of motion, as 
provided in 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5215 (1998).  Further, the 
examiner should specifically describe any 
scars found due to the residuals of a 
left wrist fracture, stating whether such 
scars are tender and painful on objective 
demonstration, as provided in 38 C.F.R. 
§ 4.118, DC 7804 (1995).  The examiner 
should comment on the limitation of 
activity and functional loss due to pain 
imposed by the disabling condition in 
light of the whole recorded history.  The 
examiner should express an opinion as to 
whether pain significantly limits the 
functional ability of the left wrist 
during flare-ups or when the left wrist 
is moved in its planes of motion, or when 
it is used repeatedly.  The examiner 
should also render an opinion as to 
whether the left wrist exhibits weakened 
motion, excess fatigability or 
incoordination.  These determinations 
should be expressed in terms, if 
possible, of the degree of additional 
motion lost due to pain on use, or during 
flare-ups, 38 C.F.R. § 4.40, and weakened 
movement, excess fatigability or 
incoordination, under 38 C.F.R. § 4.45.  
The examiner should also comment on the 
effects of the veteran's left wrist 
disorder on his ability to work.  

2. If the veteran appears for the above 
examination, the RO must review the 
claims file and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested review does not include 
all of the specific comments and opinions 
requested, appropriate corrective action 
is to be implemented.  The RO should then 
adjudicate the issue of entitlement to an 
increased rating for a left wrist 
disability on the basis of the evidence, 
and with consideration of the comments of 
the veteran's representative contained in 
his informal hearing presentations of 
December 1996 and December 1998.  If the 
veteran fails to report for the above 
examination, his claim should be denied 
under the provisions of 3.655(b).  

3.  If the benefit sought is not granted, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case containing the 
pertinent law and regulations, and afford 
them a reasonable opportunity to respond,  
The case should then be returned to this 
Board for its further consideration, if 
otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to ensure that the veteran is 
afforded due process of law, and to comply with a precedent 
decision of the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


